Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
1.           Applicant is reminded of the proper language and format for an abstract of 

the Disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.

2.          The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.





Claim Rejections - 35 USC § 103
      3.        The following is a quotation of 35 U.S.C. 103(a) which forms the basis for   
       all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


4.       Claims 1 and 4-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Holmes (8,341,846) in view of Ogawa (5,367,772) and in further view of Murashige et al. (2004/0013938 A1), hereinafter Murashige. Regarding claim 1, Holmes teaches an electric-powered trimmer comprising: a handle 20, an electric circuit (including electric elements that inherently connect a motor 24 to the power source which is also inherently located within the handle; Fig. 4), the electrical circuit including a motor 24 inherently having a drive shaft, and a cutting assembly 12 removeably (since it can be removed or disassembled from the handle) coupled to the handle, the blade assembly comprising: a stationary blade 14, a moveable blade 13 positioned on the stationary blade such that a cutting gap is defined between the moveable blade and the stationary blade, the moveable blade being configured to move along a first axis and a second axis extending orthogonal to the first axis, a drive mechanism connected between the drive shaft and the moveable blade 13 to move the moveable blade relative to the stationary blade 14 along the first axis, and an adjustment mechanism (10, 11, 15) coupled to the moveable blade 14 (at least via the stationary blade the moveable blade 13 is coupled to the adjustment mechanism), the adjustment mechanism including an adjustment screw 11 operable . 
           Holmes does not explicitly teach that that a battery pack as a power source positioned in the handle and includes a battery for providing electrical power, and the electrical circuit positioned in the handle and electrically connected with the battery. However, Ogawa teaches an electric-powered trimmer including a power source as a battery pack 70 positioned in a handle 11, 12), and an electrical circuit (including a motor 30; Fig. 3) connected to the battery pack 70. It would have been obvious to a person of ordinary skill in the art to provide Holmes’ electric-powered trimmer with the battery pack, as taught by Ogawa, in order to supply power to the motor without the use of a cord and a wall electric outlet. 
           Holmes, in view of Ogawa, does not explicitly teach that the handle extends along a longitudinal axis and has an inner wall that defines a receptacle in a longitudinal end, and the battery pack is received in the receptacle of the handle, and wherein the battery pack is configured to rotate about the longitudinal axis relative to the handle between (i) a first position in which the battery pack is secured within the receptacle of the handle and (ii) a second position in which the battery pack is configured to be removed from the receptacle of the handle. However, Murashige teaches a powered tool including a handle 13 (Fig. 4) extends along a longitudinal axis and has an inner wall that defines a receptacle in a longitudinal end, and the battery pack is received in the receptacle of the handle, and wherein a battery pack 100 is configured to rotate about the longitudinal axis relative to the 
            Regarding claim 4, Holmes, as modified by Murashiga, teaches everything noted above including that the battery (7, Figs. 1-4 in Murashiga) in the second position, the battery pack 100 is configured to slide along the longitudinal axis of the handle to be removed from the receptacle.  
            Regarding claim 5, Holmes, as modified by Murashiga, teaches everything noted above including that the battery pack comprises a pair of locking bayonets (2b on both sides of the batter pack; Fig. 1 in Murashiga) extending outwardly from a case housing the battery, the handle includes a pair of slots (defined by the slot 2c on both sides of the handle 13; Fig. 4 in Murashiga) in the inner wall, each slot being sized to receive a locking bayonet, and when the battery pack is rotated to the first position, each bayonet is received in one of the pair of slots to secure the battery pack to the handle.  

            Regarding claim 6, Holmes, as modified by Murashiga, teaches everything noted above including that the locking bayonets (2b) extend outwardly from a first . 

Allowable Subject Matter
5.         Claims 17, 19-21, 31, 33-35 and 37-38 are allowed. Regarding claim 17, Holmes, as modified above, does not teach that the adjustment mechanism comprises a thumb-operated wheel secured to the adjustment screw, and when the wheel is rotated in a first direction, the cutting gap is decreased, and when the wheel is rotated in a second direction opposite the first direction, the cutting gap is increased, and wherein the wheel is received in a receptacle defined in the handle when the blade assembly is coupled to the handle, in combination with other limitations set forth in claim 17.  Regarding claim 31, Holmes and the cited references do not explicitly teach that the handle has a groove defined therein, and 
6.         Claims 9-10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.






Conclusion
 7.         The prior art made of record and not relied upon is considered pertinent to 
 applicant’s disclosure. 
 Wahl (1,774,046) and Yao (7,234,242) teach an adjustment mechanism for a 
 movable blade of a hair trimmer.

8.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to GHASSEM ALIE whose telephone number is (571) 272-4501.  The examiner can normally be reached on 8:30-5:00 EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571) 272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, SEE http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.   


   


/GHASSEM ALIE/Primary Examiner, Art Unit 3724